DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. Applicant’s argument that the filter in Go is not axially displacable is not persuasive since the filter moves axially in the wellbore. Applicant is encouraged to claim that the filter is axially slidable relative to another portion of the downhole tool to facilitate replacement. Applicant’s argument that the filter of Go lacks the open first end and closed second end is not persuasive since these terms are also broad enough to be read upon by the open lower end through which fluid enters and the closed upper portion indicated by numeral 340 which forces the fluid to redirect. Applicant is encouraged to claim more specifics regarding the shape of the filter to overcome this application of Go against the claims. Applicant’s argument that the filter of Go lacks fails to form a receptacle is not persuasive since a receptacle is again a very broad term and any portion of the filter between 334 and 332 of Go could be referred to as a receptacle. Applicant’s argument that Go fails to disclose a detachable nose is not persuasive since any member is detachable from another member by some means. Applicant is encouraged to disclose specific steps about the detachment. Applicant’s argument that the pump of Go is not upstream of the leading portion, this is not persuasive since the pump discharge flows back into the well which is the origin point for fluid flow into the leading portion so fluid exiting the pump will then flow back in through the leading portion and the pump is thus upstream and downstream of the leading portion. Applicant is encouraged to claim that the pump is at a lower end of the tool. Applicant’s argument that the deflector is not between the outlet and the end portion is not persuasive since member 323 is between these elements. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Gourmelon (US 20170107798 A1), hereinafter Go.
With respect to claim 1, Go discloses a collecting device for displacement in a tubing, the collecting device (300) is extended in shape with a longitudinal axis, the collecting device forms a leading portion with an entrance (lower end, fig. 3) and an end portion (upper end); the collecting device (1) comprises: a wall (outer housing of fig. 3) extending from the leading portion to the end portion; a collecting chamber (330) formed inside a portion of the; a filter (combination of 350, 340, 322) positioned within the collecting chamber; a motor (motor necessary for operation of pump 305); a pump (305); and an outlet (outlet of 352 through 340) at the end portion, characterised in that the filter comprises a filter stocking (352) provided with an open first end portion (lower end of 322) and a closed second end portion (upper end of 322 closed by 340), and the open first end portion (71) faces the leading portion (shown in fig. 3), and the filter stocking forms a receptacle.
With respect to claim 2, Go discloses wherein the collecting device comprises a nose (314) at the leading portion, and the nose is provided with a through bore (320).
With respect to claim 3, Go discloses wherein the filter stocking's open first end portion is connected to the nose by a fastener (332 or whatever connects 332 to 314 will be the fastener).
With respect to claim 4, Go discloses wherein wherein the nose is detachable from the collecting device (any member is detachable from another member by some means).
With respect to claims 5 and 6, Go discloses wherein the motor and the pump are positioned at the end portion (see fig. 3) upstream of the filter stocking's open end portion in a flow path from the leading portion through the collecting chamber and out through the outlet (see fig. 3).
With respect to claim 7, Go discloses wherein a detachable adapter (portion of tool indicated by 312 in fig. 3) is positioned between the pump and the filter stocking, and the filter stocking's open end portion is connected to the adapter by a fastener (334 or whatever connects 334 to portion indicated as 312 will be the fastener, and is connected to the open end via 350 and outer housing).
With respect to claim 8, Go discloses wherein a conduit (322) extends within the collecting chamber from the filter stocking's open end portion such that the conduit forms a part of a flow path from the leading portion through the collecting chamber and out through the outlet (see fig. 3).
With respect to claim 11, Go discloses wherein the conduit outlet is provided with a deflector (323 or portion of 340 at upper end of 322) between the conduit outlet and the end portion.
With respect to claim 17, the filter is disposable since any member is disposable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go in light of Krugh (US 4603739 A).
With respect to claim 9, Go fails to disclose closing the valve as claimed. Nevertheless, Krugh discloses a passive check valve (320) in a conduit of a well cleaning device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the check valve 320 in the conduit of Go in order to trap the debris in the chamber under a static pressure as taught by Krugh (col. 6 ll. 45-50).
Allowable Subject Matter
Claims 12-16 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/16/2021